Citation Nr: 0009064	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
ear hearing loss with chronic mastoiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to an 
evaluation in excess of 10 percent for left ear hearing loss 
with chronic mastoiditis.



REMAND

A review of the record reflects that the veteran was last 
afforded a VA examination in September 1997.  The Board also 
notes that in his February 1998 substantive appeal, the 
veteran referred to treatment from Dr. McMillan, a VA 
physician, in July 1997.  It does not appear that the RO has 
attempted to obtain copies of VA treatment records for that 
time period.

Additionally, a 10 percent evaluation has been in effect for 
the veteran's left ear disability since September 1944.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992). 

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (1999).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The veteran's left ear disability is rated as hearing 
impairment under 38 C.F.R. § 4.85, Diagnostic Code 6100.  See 
38 C.F.R. § 4.87, Diagnostic Code 6201 (1999).  However, the 
schedule for rating hearing loss was amended, effective June 
10, 1999, after the issuance of the supplemental statement of 
the case.  See 64 Fed. Reg. 25208 and 25209 (1999).  The 
pertinent regulations do not contain any substantive changes, 
but add certain provisions that were already the practice of 
VA.  See 64 FR 25202, May 11, 1999, codified at 38 C.F.R. 
§ 4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

However, the revised regulatory provisions also addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the pure 
tone thresholds in the four frequencies of 1000, 2000, 3000, 
and 4000 Hertz are 55 decibels or greater.  The second was 
where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz and below, and are 70 decibels or 
more at 2000 Hertz.  See 64 FR 25209, May 11, 1999, codified 
at 38 C.F.R. § 4.86.  

Consequently, the disability level resulting from the 
veteran's service-connected left ear disability has not been 
evaluated by the RO under the new criteria.  The veteran's 
disability should be evaluated by the RO under both the old 
and new criteria prior to appellate consideration of the 
claim.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received treatment since 
1996 for his service-connected left ear 
disability.  After obtaining the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA ear and audiology examination to 
determine the current extent of his 
service-connected left ear hearing loss 
with chronic mastoiditis.  A copy of this 
REMAND and the veteran's claims folder 
must be reviewed by the examiner prior to 
the examination.  All indicated tests 
should be accomplished and the results 
reported in detail.

3.  Thereafter, the RO should review the 
record and readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for left ear hearing loss with 
chronic mastoiditis under the new 
criteria which became effective June 10, 
1999, as well as under the old criteria.  
The review should include consideration 
of whether an extraschedular evaluation 
is warranted under 38 C.F.R. 
§ 3.321(b)(1), and the RO should include 
the regulation in any subsequent 
supplemental statement of the case.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



